ST. PAUL, J.
Defendant contracted to do a certain paving work but did it improperly and was notified in writing to do it over again, or it would be done at his expense. He refused however to do the work anew and it was done over at an expense exceeding the balance due him by plaintiff.
He recorded a lien which plaintiff seeks herein to cancel, and he reconvenes for the aforesaid balance.
The District Judge, in a written opinion, found the *327facts to "be as -above stated, and accordingly ordéred the •cancellation of the lien and rejected the réconventional demand.
May 27th, 1912.
Rehearing refused, June 20, 1912.
The issues involved are exclusively issues of fact, and depend entirely upon the credibility to be attached to the testimony of the witnesses.
The District Judge believed the disinterested witnesses called by plaintiff and resolved -the conflict of testimony in her favor.
A detailed review of that testimony would therefore •serve no good purpose, but a careful reading thereof brings us to the same conclusion as the District Judge, and we see no error in the judgment appealed from.
Judgment affirmed.